 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1439 
In the House of Representatives, U. S.,

June 29, 2010
 
RESOLUTION 
Congratulating the Chicago Blackhawks on winning the 2010 Stanley Cup Championship. 
 
 
Whereas the historic Chicago Blackhawks, as one of the Original Six, have made countless contributions to sports; 
Whereas the Blackhawks and the National Hockey League have demonstrated a commitment to promoting fitness and leadership skills for youth through support for youth hockey programs and community skating facilities; 
Whereas with 101 straight home game sellouts, and an NHL leading regular-season average attendance of 21,356, the Blackhawks are the pride of their hometown, Chicago, Illinois; 
Whereas in just 3 years, the Blackhawks organization of Rocky Wirtz, Joel Quenneville, John McDonough, Stan Bowman, Scotty Bowman, Jay Blunk, and Dale Tallon have revitalized a franchise and reminded Chicago that it has always been a hockey town; 
Whereas the Chicago Blackhawks, through amazing offense, superb defense, and unmatched depth, dominated the regular season and won 52 games; 
Whereas the Blackhawks defeated the Nashville Predators in 6 games, the Vancouver Canucks in 6 games, and swept the number 1 seeded San Jose Sharks to become the Western Conference Champions and advance to the Stanley Cup Final; 
Whereas in the Stanley Cup Final series, the Blackhawks held off the aggressive play and talent of the Eastern Conference Champion Philadelphia Flyers, who deserve great credit, to win in overtime, and provide one of the most exciting final series in recent history; and 
Whereas the innumerable contributions from every player, coach, and the entire Blackhawks family have ended the 49-year-long championship drought and brought the roar back to Madison Street and Lord Stanley’s Cup to where it belongs, sweet home Chicago: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the Chicago Blackhawks for their long distinguished history, countless contributions to sports, and their many successes as a franchise; 
(2)congratulates the Blackhawks on an amazing season and for winning the 2010 Stanley Cup Championship; 
(3)recognizes the players, coaches, and leadership of the Blackhawks organization; and 
(4)joins with all people in the United States and hockey fans all over the world in celebrating the return of the Stanley Cup to Chicago, Illinois. 
 
Lorraine C. Miller,Clerk.
